NIN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           June 16, 2008
                                       No. 08-70022
                                                                      Charles R. Fulbruge III
                                                                              Clerk




CHARLES DEAN HOOD,

                                                  Petitioner-Appellant,

v.

NATHANIEL QUARTERMAN,
Director, Texas Department of Criminal Justice,
Correctional Institutions Division,

                                                  Respondent-Appellee.




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                                No. 4:99-CV-109




Before HIGGINBOTHAM, SMITH, and STEWART, Circuit Judges.
PER CURIAM:*



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   No. 07-10286

        Charles Hood appeals an order of the district court, entered June 6, 2008,
denying his motion for appointment of counsel and his motion for stay of execu-
tion. In his merits brief, Hood raises only the following issue: “Does the federal
appointment statute, 18 U.S.C. § 3599, provide prisoners sentenced under state
law the right to federally appointed and funded counsel to pursue clemency un-
der state law?”
        In his brief, Hood “acknowledges that the law of this Circuit has foreclosed
the issue.” He is correct that in Clark v. Johnson, 278 F.3d 459, 462-63 (5th Cir.
2002), this court held that the statute does not apply to state clemency proceed-
ings.
        The order of the district court is accordingly AFFIRMED. Hood’s separate
motion for stay of execution filed in this court is DENIED.




                                          2